DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        THE KEYES COMPANY,
                             Appellant,

                                     v.

                   GARY LESNIK and HOPE LESNIK,
                            Appellees.

                               No. 4D19-3340

                               [July 29, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE16-006640
(21).

    Bruce D. Friedlander of Friedlander & Kamelhair, PL, Pembroke Pines,
for appellant.

  Bruce S. Rogow and Tara A. Campion of Bruce S. Rogow, P.A., Fort
Lauderdale, for appellees.

   Matthew J. Conigliaro of Carlton Fields, P.A., Tampa, for Amicus Curiae
the Florida Association of Realtors, Inc. d/b/a Florida Realtors.

               ON APPELLEES’ CONFESSION OF ERROR

PER CURIAM.

   The appellees appropriately have acknowledged the trial court’s error
in entering a final judgment against the appellant where the appellees did
not prove the appellant’s alleged negligence proximately caused damages
to them. Based on the foregoing, we reverse the final judgment, with
directions to enter a final judgment for the appellant.

   Reversed and remanded with directions.

LEVINE, C.J., and GROSS and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.